     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 1 of 14



                    United States District Court
                      District of Massachusetts


                                   )
Andrelene Pataud,                  )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )     Civil Action No.
United States Citizenship and      )     20-10690-NMG
Immigration Services, Boston       )
Field Office, et al.,              )
                                   )
          Defendants.              )
                                   )



                         MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Andrelene Pataud (“Pataud” or “plaintiff”)

alleges that defendants Michael J. McCleary and the U.S.

Citizenship and Immigration Services, Boston Field Office

(“USCIS Boston”) (collectively, “defendants”) unlawfully

withheld documentation and denied her application for an

adjustment of her immigration status in violation of the

Administrative Procedure Act (“APA”) and the equal protection

provisions of the Due Process Clause of the Fifth Amendment to

the U.S. Constitution (“Fifth Amendment”).       Pending before the

Court is defendants’ motion to dismiss the complaint.




                                 - 1 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 2 of 14



I.   Factual Background

     Pataud is a citizen of Haiti who resides and works in

Massachusetts.   In February, 2016, she filed an application for

an adjustment of her immigration status to lawful permanent

resident based on her 2014 marriage to Fenol Jean-Baptiste

(“Jean-Baptiste”), a U.S. citizen.

     In October, 2018, USCIS Boston sent Pataud a Request for

Evidence (“RFE”) in response to her application.        It noted that

Pataud had allegedly claimed to be married to Joseph Stenio

Plaisir (“Plaisir”) in a Form DS-160 filed in May, 2012, seeking

a non-immigrant visa.     The RFE requested evidence that her

marriage to Plaisir had terminated or that she had never been

married prior to her marriage to Jean-Baptiste.        In January,

2019, Pataud responded to the RFE by submitting documentation to

prove that she was never married to Plaisir.       She also requested

a copy of the Form DS-160 referenced in the RFE.

     In February, 2019, USCIS Boston sent Pataud a second RFE

seeking an updated Report of Medical Examination and Vaccination

Record (“Medical Report”) that had expired since the filing of

her application.   The RFE also indicated that, based on

documentation submitted by Pataud in response to the first RFE,

USCIS Boston had determined that she was ineligible for an


                                 - 2 -
      Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 3 of 14



adjustment of her immigration status unless the grounds for her

inadmissibility were waived.      Pataud responded in April, 2019,

submitting the updated Medical Report and again requesting a

copy of the Form DS-160 referenced in the first RFE.

      Defendants contend that, although both RFEs invited

plaintiff to submit a Form I-601 to apply for a waiver of

grounds of inadmissibility, she failed to do so.

      USCIS Boston denied Pataud’s application in May, 2019, on

the ground that she had fraudulently misrepresented her marital

status in her Form DS-160.     It also noted that she failed to

submit an updated Medical Report as requested.        Another USCIS

Boston decision denying Pataud’s application was issued in

October, 2019 (“the Final Decision”).

II.   Procedural Background

      Pataud filed her complaint in this Court in April, 2020,

seeking a writ of mandamus compelling defendants to provide her

with her Form DS-160 (Count I) and reversal of the Final

Decision pursuant to the APA and the Fifth Amendment (Counts II

and III).   Pataud also seeks attorneys’ fees pursuant to 5

U.S.C. § 504 and 28 U.S.C. § 2412(d).

      Defendants issued a Notice to Appear (“NTA”) pursuant to 8

U.S.C. § 1229(a) in June, 2020, to begin removal proceedings

                                  - 3 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 4 of 14



against plaintiff.   The NTA noted that the date and time at

which she was required to appear before an immigration judge was

“to be set.”   A subsequent document sent to plaintiff scheduled

the hearing for August 20, 2021.

     Defendants filed their motion to dismiss plaintiff’s

complaint pursuant to Fed. R. Civ. P. 12(b)(1) in July, 2020,

which plaintiff timely opposed.

III. Motion to Dismiss

     A.   Legal Standard

     In opposing a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), the plaintiff bears

the burden of establishing that the Court has jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).         If

the defendant mounts a “sufficiency challenge,” the court will

assess the sufficiency of the plaintiff’s jurisdictional

allegations by construing the complaint liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).     That being said, a plaintiff

cannot assert a proper jurisdictional basis “merely on

unsupported conclusions or interpretations of law.” Johansen v.




                                 - 4 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 5 of 14



United States, 506 F.3d 65, 68 (1st Cir. 2007) (internal

citations and quotations omitted).

     If, however, the defendant advances a “factual challenge”

by controverting the accuracy, rather than the sufficiency, of

the alleged jurisdictional facts, “the plaintiff’s

jurisdictional averments are entitled to no presumptive weight”

and the court will consider the allegations by both parties and

resolve the factual disputes. Valentin, 254 F.3d at 363.         The

court has “broad authority” in conducting the inquiry and can,

in its discretion, consider extrinsic evidence in determining

its own jurisdiction. Id. at 363-64.

     B.   Application

     Plaintiff claims that defendants unlawfully withheld from

her the Form DS-160 and that their denial of her application for

an adjustment of her immigration status was arbitrary and

capricious in violation of the APA and the Fifth Amendment.

Pataud seeks reversal of the denial of her application as well

as a writ of mandamus ordering defendants to provide her with

the Form DS-160.   Defendants move to dismiss the complaint on

the grounds that: (1) the issuance of the NTA stripped this

Court of jurisdiction under the APA; (2) plaintiff is not




                                 - 5 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 6 of 14



entitled to a copy of the Form DS-160; and (3) plaintiff is not

entitled to relief under the Fifth Amendment.

          1.   Jurisdiction Under the APA

     Defendants first contend that this Court lacks jurisdiction

to consider plaintiff’s claims under the APA because the

issuance of the NTA began removal proceedings that render the

Final Decision a non-final order that must be considered first

by the immigration judge.    Plaintiff responds that defendants

have failed to initiate properly removal proceedings against her

and, therefore, their conclusion regarding this Court’s

jurisdiction lacks merit.    She asserts that defendants’ NTA was

deficient, citing Pereira v. Sessions, 138 S. Ct. 2105 (2018)

for the proposition that a NTA must contain date and time

information for removal proceedings to be valid.        She bolsters

her position by noting that the Eleventh Circuit Court of

Appeals applied Pereira in holding that a two-step notice

procedure in which a deficient NTA is followed by a separate

notice of a hearing time and date is insufficient to begin

removal proceedings. See Perez-Sanchez v. United States AG, 935

F.3d 1148 (11th Cir. 2019).

     Pataud’s reliance on Pereira and Perez-Sanchez is, however,

misguided.   As defendants point out, the holding in Pereira was


                                 - 6 -
      Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 7 of 14



expressly limited to the effect of a NTA lacking time and place

information on the “stop-time” rule. 1        See Pontes v. Barr, 938

F.3d 1, 5-6 (noting that the Pereira Court “repeatedly

emphasized the isthmian nature of its holding” in refusing to

extend its reasoning beyond the context of the “stop-time”

rule).   As a result, Pereira does not control where, as here,

the “stop-time” rule is not at issue.

      Furthermore, the First Circuit Court of Appeals has

“repeatedly rejected” claims that immigration judges lack

jurisdiction over removal proceedings in which NTAs fail to

provide the date and time of removal hearings. Soto-Vittini v.

Barr, 973 F.3d 20, 21 (1st Cir. 2020); United States v. Mendoza-

Sánchez, 963 F.3d 158, 162 (1st Cir. 2020) (“[A]n undated [NTA]

that complies with the regulations is effective to confer

jurisdiction upon the immigration court.”).           Once an immigration

judge obtains jurisdiction over removal proceedings, the

jurisdiction of other courts is extremely limited with respect

to related claims.      First, the immigration judge maintains

exclusive jurisdiction to hear any cause or claim arising from



1 Nonpermanent residents subject to removal proceedings may be eligible to

cancel their removal if they have remained in the United States for a
continuous period of 10 years or more. The “stop-time” rule embodied in 8
U.S.C. § 1229(d)(1)(A) provides that the period of continuous physical
presence ends when the nonpermanent resident is served with a NTA under §
1229(a).

                                    - 7 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 8 of 14



certain actions involving removal, including the initiation of

removal proceedings. See 8 U.S.C. § 1252(g).       Second, only final

orders of removal are subject to judicial review. See 8 U.S.C. §

1252(b)(9).

     When removal proceedings are ongoing, the denial of an

adjustment application is no longer considered “final” because

it may be reviewed by the immigration judge. See Gao v.

Napolitano, 2009 WL 961243, at *2 (D. Mass. 2009) (explaining

that administrative remedies as to the denial of an adjustment

application are not exhausted when removal proceedings have

commenced); see also Jama v. Dep't of Homeland Sec., 760 F.3d

490, 497 (6th Cir. 2014) (“[D]enial[s] of a status adjustment

application are not ‘final agency actions’ reviewable in

district court under the APA” when removal proceedings are

ongoing).

     The NTA issued by defendants, though lacking the specific

date and time of plaintiff’s hearing, is sufficient to confer

jurisdiction upon the immigration judge as to Pataud’s removal

proceedings.   Because she may challenge the denial of her

application through those proceedings, see 8 C.F.R. §

1245.2(a)(5) (applicant “retains the right to renew his or her

application in [removal] proceedings”), she has not yet



                                 - 8 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 9 of 14



exhausted her administrative remedies and the Final Decision is

no longer a final order capable of judicial review. See Ansaldo

v. United States, 2018 WL 1084144, at *2 (D. Colo. 2018)

(“Because [plaintiff] will have the opportunity to renew her

application for adjustment of status, . . . [the denial of her

adjustment application] is an intermediate step in her removal

process and is not yet final under the APA.”).       Accordingly,

this Court is without jurisdiction to consider plaintiff’s claim

under the APA.

          2.   Entitlement to Form DS-160

     Plaintiff seeks a writ of mandamus ordering defendants to

set aside the Final Decision and provide her with the Form DS-

160 that contains the alleged fraudulent misrepresentation that

ultimately led to the denial of her application.        Defendants

respond that plaintiff is not entitled to a copy of the Form DS-

160 and that her claim is moot because she already possesses a

redacted copy of the document.

     To obtain mandamus relief, a petitioner must make the

requisite “extraordinary showing.” In re Tsarnaev, 775 F.3d 457,

457 (1st Cir. 2015).   A petitioner must show a clear entitlement

to such a writ, that there is no other adequate source of relief




                                 - 9 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 10 of 14



and that the balance of equities weighs in favor of issuance of

the writ. See In re Bulger, 710 F.3d 42, 45 (1st Cir. 2013).

     The regulation cited by plaintiff requires that an

applicant for adjustment of immigration status

     shall be permitted to inspect the record of proceeding
     which constitutes the basis for the decision . . ..

8 C.F.R. § 103.2(b)(16).    The regulation further provides that,

if a decision adverse to the applicant is based upon derogatory

information, the applicant “shall be advised” of that fact and

shall be

     offered an opportunity to rebut the information and present
     information in his/her own behalf before the decision is
     rendered.

§ 103.2(b)(16)(i).

     Plaintiff’s mandamus claim with respect to setting aside

the Final Decision is deficient, however, because she has not

demonstrated that there is no other adequate source of relief.

In fact, she may seek reconsideration of the denial of her

adjustment application in the removal proceedings before an

immigration judge. See Gao, 2009 WL 961243, at *2.

     Furthermore, plaintiff’s mandamus claim with respect to the

Form DS-160 is moot.    Even if defendants were under a legal duty

to provide Pataud with a copy of the Form DS-160, she currently



                                 - 10 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 11 of 14



possesses that document.      Although Pataud insists that her

mandamus claim should survive because the copy in her possession

is partially redacted, she cites no case law to support that

contention.      The applicable regulations do not afford an

applicant the right to inspect fully unredacted copies of

documents that otherwise provide the basis for an adverse

decision.    Accordingly, plaintiff’s request for a writ of

mandamus will be denied as moot.

            3.   Relief Under the Fifth Amendment

     Defendants, apparently misinterpreting plaintiff’s Fifth

Amendment claim as one of procedural due process, have moved to

dismiss the constitutional claim under Fed. R. Civ. P. 12(b)(1).

After Pataud clarified in her opposition that she is alleging an

equal protection violation under the Fifth Amendment, defendants

adjusted their argument to assert that plaintiff makes

“conclusory allegations . . . that this Court need not accept,”

citing Ashcroft v. Iqbal, 556 U.S. 662 (2009).        Because

defendant’s contentions with respect to plaintiff’s

constitutional claim are more aptly considered under Fed. R.

Civ. P. 12(b)(6) than 12(b)(1), this Court will treat the

subject motion as one to dismiss for failure to state a claim.

See Mercado v. Ritz-Carlton San Juan Hotel, Spa & Casino, 410



                                 - 11 -
      Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 12 of 14



F.3d 41, 46 n.6 (1st Cir. 2005) (treating a motion to dismiss

under Fed. R. Civ. P. 12(b)(1) as a motion under Fed. R. Civ. P.

12(b)(6) where appropriate).

      To survive a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   In considering the merits of a motion to dismiss, the

Court may only look to the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in

the complaint and matters of which judicial notice can be taken.

Nollet v. Justices of Trial Court of Mass., 83 F. Supp. 2d 204,

208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st Cir. 2000).

Although a court must accept as true all the factual allegations

in a complaint, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).          Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      To state a claim of an equal protection violation under the

Fifth Amendment, a plaintiff must show that the alleged

misconduct



                                  - 12 -
     Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 13 of 14



     results in members of a certain group being treated
     differently from other persons based on membership in that
     group.

Omran v. United States, 2016 U.S. Dist. LEXIS 190990, at *29 (D.

Mass. 2016) (internal citation and quotation omitted).         The

facts pled must “raise a plausible inference that an ‘invidious

discriminatory purpose was a motivating factor’” in the

challenged decision. Dep’t of Homeland Sec. v. Regents of the

Univ. of Cal., 140 S. Ct. 1891, 1915 (2020) (“Regents”) (quoting

Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429

U.S. 252, 266 (1977)).    Evidence that may demonstrate a

discriminatory motive includes a disparate impact on a

particular group, “[d]epartures from the normal procedural

sequence,” and “contemporary statements by members of the

decisionmaking body.” Village of Arlington Heights, 429 U.S. at

266-68.

     Pataud has not alleged facts sufficient to raise a

plausible inference of a discriminatory motive in the decision

to deny her application.    While she cites numerous comments by

high-level government officials arguably evincing bias, Pataud

establishes no connection between those speakers and the

decisions made by the USCIS Boston.       In Regents, the Court held

that the respondents’ equal protection claim failed where the

respondents did not identify any statements of relevant actors

                                 - 13 -
        Case 1:20-cv-10690-NMG Document 23 Filed 11/20/20 Page 14 of 14



that would give rise to an inference of discriminatory intent

but instead relied upon statements by President Trump that were

“remote in time and made in unrelated contexts.” 140 S. Ct. at

1916.

     Here, plaintiff similarly relies on statements by President

Trump and senior advisor Stephen Miller in unrelated contexts

but cites no statements by actors with direct control over her

application, such as defendant Michael J. McCleary, the director

of USCIS Boston who signed the Final Decision.           Furthermore, she

has not identified any similarly situated individual who

received more favorable treatment than she did in the

application process.       Accordingly, plaintiff has not stated a

plausible equal protection claim.

                                    ORDER

     For the forgoing reasons, the motion of defendants USCIS

Boston and Michael J. McCleary to dismiss the complaint (Docket

No. 14) is ALLOWED.




So ordered.

                                            /s/ Nathaniel M. Gorton
                                            Nathaniel M. Gorton
                                            United States District Judge


Dated November 20, 2020

                                    - 14 -
